Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ryan C. Smith on 09/23/2021.
The amended claims are listed below.
Claim 1: Delete the recitation “preventing,” (lines 1 and 6); insert the phrase “an effective amount of” immediately before the recitations “a compound of” (line 2) and “the compound of” (line 4); change the recitation “hydrate thereof, a solvate thereof, or” (lines 3 to 4) to “hydrate thereof, or a solvate thereof; or”; insert the conjunction “or” immediately after the recitation “hydrate thereof” (line 5); replace the recitation “R1 is following formula 2, R2 is H or C6H11O5, and R3 is C9H7O2.” (lines 10 to 11) with “R1 is a structure of following formula 2, R2 is H or a structure of following formula 3, and R3 is a structure of following formula 4:”; and insert the clause “; and wherein the effective amount is obtained by detecting reduction of an inflammatory factor of PGE2 (Prostaglandin E2), IL-6 (Interleukin 6), and/or IL-8 (Interleukin 8)” immediately after the structure “
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
” (at the end of the claim).  
Claim 5: Add a space immediately after the recitation “quercetin” (line 2).
Claim 6: Add a space immediately after the recitation “quercetin” (line 2).
Claim 7: Insert the word “selected” immediately after the recitation “mixture of the” (line 3).
Claim 9: Change the recitation “the extract with” (line 2) to “an initial extract with”. 
Claim 11: Change the recitation “the content of” (line 3) to “the amount of”.
Claim 12: Change the recitation “the content of” (line 2) to “the amount of”.
Claim 14: Change the recitation “the dosage of” (line 1) to “the amount of”.
Claim 15: Change the recitation “hydrate thereof, a solvate thereof, or” (lines 2 to 3) to “hydrate thereof, or a solvate thereof; or”; and insert the conjunction “or” immediately after the recitation “hydrate thereof” (line 5).
Claim 16: Change the recitation “hydrate thereof, a solvate thereof, or” (lines 2 to 3) to “hydrate thereof, or a solvate thereof; or”; and insert the conjunction “or” immediately after the recitation “hydrate thereof” (line 5).

DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed on 07/26/2021 has been entered. Claim 2-4 are cancelled. Claims 1 and 5-16 are currently under examination and allowed in this Office Action.   

Priority
This application is a 371 of PCT/KR2018/006605 filed on 06/11/2018 and claims foreign priority of REPUBLIC OF KOREA 10-2017-0073263 filed on 06/12/2017.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Note: The statement “Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation…being accorded for the non-English application”, is pertinent only when an interference occurs. 

Withdrawn Claim Objections/Rejections
The objection of claims 2-7, 10, 12, and 15 because of incorrect recitation, as set forth on pages 2 to 3 of the Non-Final Rejection mailed on 04/26/2021, is withdrawn in view of cancelled claims 2-4, and amended claims 5-7, 10, 12, and 15.
withdrawn in view of cancelled claims 2-4, and amended claim 1. Claims 5-16 depend from claim 1.
The rejection of claims 1-16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth on pages 5 to 6 of the Non-Final Rejection mailed on 04/26/2021, is withdrawn in view of cancelled claims 2-4, and amended claim 1. Claims 5-16 depend from claim 1.
The rejection of claims 1-7, 11-13, 15, and 16 under 35 U.S.C. 102(a)(1) as being anticipated by Samdayeon Jeju Tangerine as evidenced by Rho et al., as set forth on pages 6-8 of the Non-Final Rejection mailed on 04/26/2021, is withdrawn in view of cancelled claims 2-4, and amended claim 1. Claims 5, 6, 11-13, 15, and 16 depend from claim 1.
The rejection of claims 1-4, 11, and 14-16 under 35 U.S.C. 103 as being unpatentable over Vorsa et al. in view of Itoh et al., as set forth on pages 10-13 of the Non-Final Rejection mailed on 04/26/2021, is withdrawn in view of cancelled claims 2-4, and amended claim 1. Claims 11 and 14-16 depend from claim 1.
The provisional rejection of claims 1-16 on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 9-17 of copending Application No. 16/622,017, as set forth on pages 14 to 15 of the Non-Final Rejection mailed on 04/26/2021, is withdrawn in view of cancelled claims 2-4, and amended claim 1. Claims 5-16 depend from claim 1.

Allowable Subject Matter
The amended claim 1 is allowed. Claims 5-16, depending from claim 1, are also allowed. 

The following is an examiner’s statement of reasons for allowance: The amended claim 1, directed to a method comprising administering a compound of following formula 1 or an extract of post-1 is a structure of following formula 2, R2 is H or a structure of following formula 3, and R3 is a structure of following formula 4… and wherein the effective amount is obtained by detecting reduction of an inflammatory factor of PGE2 (Prostaglandin E2), IL-6 (Interleukin 6), and/or IL-8 (Interleukin 8)”, is free of prior art rejection. The closest prior art is cited in the Non-Final Rejection mailed on 04/26/2021, in which Samdayeon Jeju Tangerine (https://steepster.com/teas/osulloc/56750-samdayeon-jeju-tangerine, first posted in 2015 (6 years ago)) disclosed that Samdayeon Jeju Tangerine Tea is post-fermented tea with the deep flavor of Jeju cedar and the freshness of Jeju tangerines. One consumer commented that it is a dried tangerine peel with oolong blend. When steeped, the citrus flavour and some floral-ness of the oolong combines nicely for a fruit-forward floral tea (page 3/6, para. 1; page 6/6, para. 2). Rho et al. (Phytochemistry 160:11-18, 2019) disclosed that fermented tea produced by a post-fermentation process by B. subtilis is commercially sold as a product called "Samdayeon" in Korea. Tea fermentation was carried out at 50 °C for 3 days and then 80 °C for 4 days followed by inoculation of Bacillus subtilis spp. isolated from traditional Korean soybean paste, and incubation for 36 h at 80 °C. After completing the fermentation process, the fermented tea was dried at 80 °C for 4-5 h. Dried fermented tea (1.2 kg) was extracted. The ethanol-soluble extract was subjected to silica gel column chromatography using CHCl3-MeOH mixture (5:1, v/v) as eluent to yield Fraction II, 5.4 g. Fraction II is described in the Supplementary Information S2: 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
. 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
.  Compound 31 is quercetin 3-O-[3-O"-(E)-p-coumaroyl][ß-D-glucopyranosyl-(1 [Wingdings font/0xE0] 3)-O-α-L-rhamnopyranosyl-(1 [Wingdings font/0xE0] 6)-O-ß-D-glucopyranoside] and Compound 32 is quercetin 3-O-[3-O"-(E)-p-coumaroyl][α-L-rhamnopyranosyl-(1 [Wingdings font/0xE0] 6)-O-ß-D-glucopyranoside] (page 11, left col., para. 2; right col., para. 1; page 16, right col., last para.; Supplementary Information, page 4/18, S2; page 13, Fig. 1; page 12, right col., para. 1 to 2). Vorsa et al. (US 2006/0088610, published on April 27, 2006) disclosed a method for the treatment of an inflammatory condition comprising administration of a therapeutically effective dose of a compound or a pharmaceutical, a dietary supplement, a food or a cosmetic composition comprising the compound having the formula:
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 (quercetin-3-O-(6"-p-coumaroyl)-ß-galactoside). The anti-inflammatory activities of different classes of cranberry phenolic compounds separated by Sephadex LH-20 column chromatography were tested in vivo with the 12-O-tetradecanoylphorbol-13-acetate (TPA)-induced mouse ear edema assay. Each of the treatments was topically applied to both ears of four female CD-1 mice. Treatments included application of either acetone or curcumin controls or the test extract in 20 μl of acetone twenty minutes prior to application of either 5 mg of acetone alone or 1 nmol of TPA in acetone. The 60% methanol eluate exhibited a significant dose response effect in reducing the weight of mouse ear edema by 34.3% and 78.6% at 166 μg and 500 μg, respectively. Fraction 1 of the 60% methanol eluate consisted of flavonol glycosides. Assay of Fraction 1 of the 60% methanol eluate using the chromatographic method afforded 22 peaks, including quercetin-3-O-(6"-p-coumaroyl)-ß-galactoside (Compound 16a) (page 22/23, right col., para. #24-#31; page 23/23, right col., para. #39 and #40; page 20/23, [0076]; page 16/23, [0038]). Itoh et al. (J. Nat. Prod. 67:427-431, 2004) disclosed Compound 1, quercetin 3-O-α-L-rhamnopyranosyl-(1 [Wingdings font/0xE0] 6)-(3-O-trans-p-coumaroyl)-ß-D-galactopyranoside: 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 . Flavonoid glycosides with three carbohydrate residues are more potent than those containing two carbohydrate moieties and that a trans-p-coumaroyl linked to the hydroxyl group of C-3 of galactose leads to higher inhibitory activity for translation (tested at 10, 50, and 100 µM) (page 427, right col., para. 1; page 429, right col., Figure 1; left col., para. 1). However, the references did not teach or suggest the active step “the effective amount is obtained by detecting reduction of an inflammatory factor of PGE2 (Prostaglandin E2), IL-6 (Interleukin 6), and/or IL-8 (Interleukin 8)”, required by claim 1 and supported by Table 3 (page 28/36 of the specification): 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
. The references and additional search did not provide or identify the motivation to carry out the active step for detecting reduction of an inflammatory factor of PGE2 (Prostaglandin E2), IL-6 (Interleukin 6), and/or IL-8 (Interleukin 8).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1 and 5-16 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135.  The examiner can normally be reached on Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623